Citation Nr: 1453227	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-21 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter

ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from March 1945 to July 1947.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2013, the appellant appeared at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is in the record. 

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The March 2013 Board hearing transcript and correspondence dated in June 1947, November 2010, April 2011, and August 2011 is part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In January 2012, the appellant claimed that she was not aware that the Veteran during his lifetime was entitled to a 100 percent rating for his service-connected chest condition.  In a letter dated in April 2011 to her congressman, she asserted that the Veteran never received the full amount of his service-connected benefits.  This matter has not been addressed by the Agency of Original Jurisdiction (AOJ) and the Board herby refers it to the AOJ for appropriate action.   
38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that after the issuance of the June 2012 Statement of the Case, the appellant submitted additional medical records in September 2012, March 2013, and November 2013, which are pertinent to the issues on appeal, without a waiver of initial RO consideration of the evidence.  Additional development also is necessary for other reasons explained below.  

The Veteran's amended death certificate dated in May 2011, shows that he died in December 2010 due to metastatic prostate cancer.  Tuberculosis of the lung was listed as a significant condition contributing to the death but not resulting in the underlying cause.  During his lifetime the Veteran was service connected for inactive pulmonary tuberculosis.  Under the duty to assist, a VA opinion is necessary to determine whether the Veteran's service-connected tuberculosis contributed to his death.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As for the Veteran's DIC benefits under the provisions of 38 U.S.C.A. § 1318, a VA award letter dated in November 1947 shows that the Veteran was granted a 100 percent rating for his service-connected chest condition.  In a statement dated in November 2010, the Veteran stated that after separation from service he received compensation benefits, which subsequently were reduced.  The existing file is a rebuilt claims folder and clarification is necessary as to the rating that the Veteran received throughout his lifetime for his service-connected inactive pulmonary tuberculosis.  

Lastly, the appellant in March 2013 testified that the Veteran during the last 15 years of his life he received treatment at the VA hospital in Ann Arbor, Michigan.  These records need to be associated with the file.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should associate with the file treatment records from 1995 to 2010 from the VA medical center in Arbor Michigan.  The AOJ also should provide documentation indicating the disability rating the Veteran received throughout his lifetime for his service-connected inactive pulmonary tuberculosis.  Procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) should be followed.  If VA attempts to obtain any outstanding records which are unavailable, the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ should refer the Veteran's claims folder to a VA examiner for an opinion as to the cause of his death.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records, and his amended death certificate.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected pulmonary tuberculosis: a) contributed substantially or materially to his death; b) combined to cause his death; or c) aided or lent assistance to the production of his death.  In rendering this opinion, it is not sufficient to show that the pulmonary tuberculosis shared in producing death, but rather it must be shown that there was a causal connection. 

In rendering the opinion the examiner is asked to consider a letter dated in December 2011 from the Veteran's Hospice Director, who opined that the Veteran's compromised lung function and debilitated state from tuberculosis contributed to his death.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




